DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 6 (a head covering having electrically conductive portions, as depicted in Figs. 13-15) and Subspecies 6B (Fig. 14) in the reply filed on August 8, 2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 3, 6, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and/or Subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.
Claims 1, 4, 5, and 8-10 are presented for examination below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water absorbent outer layer as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: “the perimeter of the head covering” should read “a perimeter of the head covering,” to enhance clarity and maintain consistent antecedent basis.
Claim 8 is objected to because of the following informalities: “electrically conduct material” should read “electrically conductive material.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A protective garment: comprising a head covering, wherein an electrically conductive material is disposed on the head covering for promoting a rapid flashover around the perimeter of the head covering.” The limitation is indefinite, as it is unclear whether claim 1 includes a combination of a garment and a head covering, or if the head covering is considered to be a garment. It is noted that the elected embodiment is drawn to a head covering, and no other “garment” structure is recited in the claim. Therefore, for purposes of examination, the Examiner will interpret the head covering to be synonymous with the garment, as follows: “A protective head covering comprising: an electrically conductive material for promoting a rapid flashover around the perimeter of the head covering.”
Similarly, claim 9 recites the limitation “wherein the protective garment is a helmet.” The limitation is indefinite, as it is unclear if the head covering is synonymous with the helmet, or if the helmet is provided in addition to the head covering. The Examiner also notes that paragraph 0066 of the specification appears to refer to the helmet and the head covering as equivalent/alternative options (“The helmet or head covering 1300 may incorporate conductive material 1310…”) Therefore, for purposes of examination, the Examiner will interpret the head covering to be synonymous with the helmet, as follows: “wherein the protective head covering is a helmet.”
Dependent claims are rejected at least for depending from rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 8 recites the limitation “a heat resistant lining between the electrically conduct[ive] material and a user.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain language such as “configured to” (e.g., “a heat resistant lining configured to be located between the electrically conduct[ive] material and a user”) to direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 9, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson et al. (herein Williamson)(US Patent No. 7,849,524).
Regarding claim 1, Williamson discloses a protective garment (see Fig. 1 and column 1, lines 7-28) comprising: a head covering (helmet 10, interpreted to be synonymous with the protective garment, see rejection under 35 USC 112 above), wherein an electrically conductive material (14, which is made of plastic or metal materials; note that metal is known to be electrically conductive; see column 2, lines 27-44) is disposed on the head covering for promoting a rapid flashover around the perimeter of the head covering (see Fig. 1 and column 2, lines 27-44).
Regarding the limitation “for promoting a rapid flashover around the perimeter of the head covering,” Williamson discloses a head covering (10) including an electrically conductive material (14) that is capable of being used for promoting a rapid flashover around the perimeter of the head covering, due to the electrically conductive properties of the metal material(s). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “for promoting a rapid flashover around the perimeter of the head covering” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Williamson discloses the electrically conductive structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 8, Williamson further discloses a heat resistant lining (16) between the electrically conductive material (14) and a user (see Fig. 1 and column 2, line 27 – column 3, line 18; heat resistant lining 16 extends inwardly from outer shell 14 and is therefore configured to extend between the electrically conductive outer shell 14 and a user of the helmet; lining 16 is also made of an insulative material that is capable of resisting heat inasmuch as claimed).

Regarding claim 9, Williamson further discloses wherein the protective garment (10) is a helmet (see at least Fig.  1, column 1, lines 7-28; and column 2, lines 27-44).

Claim 1, as best as can be understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alpini (US Patent No. 6,783,839).
Regarding claim 1, Alpini discloses a protective garment (see Fig. 7 and column 1, lines 6-50) comprising: a head covering (hat of Fig. 7, interpreted to be synonymous with the protective garment, see rejection under 35 USC 112 above), wherein an electrically conductive material (2) is disposed on the head covering for promoting a rapid flashover around the perimeter of the head covering (see Fig. 7; column 2, lines 50-65; and column 3, line 66 – column 4, line 4).
Regarding the limitation “for promoting a rapid flashover around the perimeter of the head covering,” Alpini discloses a head covering including an electrically conductive material that is configured to deflect an electromagnetic field arising from an outside source (see column 1, lines 6-8; column 1, line 65 – column 2, line 11; column 2, lines 50-65; and column 3, line 66 – column 4, line 4) and is capable of being used for promoting a rapid flashover around the perimeter of the head covering, due to the electrically conductive properties of the knitted conducting fabric. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “for promoting a rapid flashover around the perimeter of the head covering” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Alpini discloses the electrically conductive structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Alpini, as applied to claim 1 above, in view of Stevens et al. (herein Stevens)(US PG Pub 2016/0198776).
Regarding claim 4, Alpini discloses the limitations of claim 1, as discussed above, but fails to further disclose wherein the electrically conductive material comprises metallic nano-strands. Instead, Alpini discloses wherein the electrically conductive material comprises tungsten and carbon filaments (see column 2, lines 50-57).
However, Stevens teaches a protective garment (10) comprising an electrically conductive material that may include various known conductive materials such as tungsten filaments or metallic nano-strands (see paragraph 0024-0025).
Therefore, based on Stevens’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Alpini’s	 tungsten filaments to be metallic nano-strands, as such a modification would be nothing more than a simple substitution of one known electrically conductive material for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claim 5, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Alpini, as applied to claim 1 above, in view of Kruckenberg et al. (herein Kruckenberg)(US PG Pub 2009/0176112).
Regarding claim 5, Alpini discloses the limitations of claim 1, as discussed above, and further discloses wherein the electrically conductive material (2) comprises carbon fibers (see column 2, lines 50-57 and column 3, line 66 – column 4, line 4) but fails to specify wherein the carbon fibers are nano-reinforced carbon fibers.
However, Kruckenberg teaches a conductive composite material for clothing (see paragraph 0085) comprising nano-reinforced carbon fibers (see paragraphs 0010-001, 0018, 0020, and 0044-0046), so as to enhance the structural properties of the conductive material (see paragraphs 0018 and 0046).
Therefore, based on Kruckenberg’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Alpini’s	 carbon fibers to be nano-reinforced carbon fibers, as doing so would enhance the structural properties of the conductive material.

Claim 8, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Alpini, as applied to claim 1 above, in view of Schultz (US PG Pub 2010/0058507)
Regarding claim 8, Alpini discloses the limitations of claim 1, as discussed above, but fails to further disclose a heat resistant lining between the electrically conductive material and a user. 
However, Schultz teaches a protective garment (10) such as a vest, hat, or helmet (see Fig. 1 and paragraph 0025), wherein the protective garment includes at least one outer layer (18) and a heat resistant lining (20) between the outer layer and a user (see Figs. 1-3 and paragraphs 0026-0029), so as to provide protection from environmental hazards (see paragraphs 0004-0007, 0025, and 0029).
Therefore, based on Schultz’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Alpini’s head covering to include a heat resistant lining between the electrically conductive material and a user; as doing so would provide protection from environmental hazards.


Claim 9, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Alpini, as applied to claim 1 above, in view of Hanley (US Patent No. 7,234,831).
Regarding claim 9, Alpini discloses the limitations of claim 1, as discussed above, but fails to further disclose wherein the protective garment is a helmet. Instead, Alpini discloses a hat/cap (see Fig. 7 and column 3, line 66 – column 4, line 4).
However, Hanley teaches a protective garment/head covering (10) including at least one electrically conductive portion (180), wherein the garment/head covering may be a hat/cap (Figs. 1 and 8-9), or a helmet (see Figs. 12-13), so as to provide enhanced protection for a desired occupation or application (see column 9, line 29 – column 10, line 53).
Therefore, based on Hanley’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Alpini’s hat/cap to be a helmet, as doing so would provide enhanced protection for a desired occupation or application.

Claim 10, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Alpini, as applied to claim 1 above, in view of McCallum et al. (herein McCallum)(US Patent No. 5,724,678).
Regarding claim 10, Alpini discloses the limitations of claim 1, as discussed above, and further discloses an inner layer (inner pocket as seen in Fig. 7) but fails to further disclose wherein the head covering comprises a water absorbent outer layer for supporting a flashover when damp, and wherein the inner layer is waterproof or water resistant.
However, McCallum teaches a head covering (40) comprising an outer layer (44, 46) having at least one water absorbent panel (44; see Figs. 4-5 and column 4, lines 4-32; panel 44 is constructed of cotton, which is a water absorbent fabric), and a waterproof inner pocket (42; see column 6, lines 20-27), so as to allow the contents of the pocket to be kept dry and protected from sweat and inclement weather (see column 6, lines 20-27). It is also noted that cotton is known to be a suitable material for forming a panel of a hat (see column 4, lines 4-32), and provides enhanced comfort and breathability.
Therefore, based on MacCallum’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Alpini’s outer layer to comprise at least one cotton (water absorbent) panel, as such a material is comfortable and breathable and is known to be a suitable material for forming a panel of a hat; and to have modified Alpini’s inner pocket to be waterproof, as doing so would allow the contents of the pocket to be kept dry and protected from sweat and inclement weather.
It is noted that the recitation of “for supporting a flashover when damp” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Alpini and McCallum together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Carraro (US PG Pub 2010/0083429) teaches a protective garment including a head covering (hood) made of conductive fabric, for protecting against electric shocks; and White et al. (herein White)(US PG Pub 2017/0052000) teaches a protective helmet having a shell formed from a fiber reinforced composite material including at least one conductive circuit layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732